Citation Nr: 1023534	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD and a depressive 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disorder, claimed as left knee and left shin 
problems. 

6.  Entitlement to service connection for a left leg 
disorder, claimed as left knee and left shin problems. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 
1992. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.   

The Veteran testified before the undersigned in February 
2010.  A transcript of the hearing is of record.  

The Board notes that recent case law emphasizes that a claim 
for a mental health disability includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009).  Given the holding in Clemons, the Board has 
recharacterized the issue to the broader issue of entitlement 
of service connection for an acquired psychiatric disability, 
as is reflected on the cover page.

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals for 
the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 
(2009), that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.

In the present case, the prior claim described above was 
specifically for PTSD, the very claim for which the Veteran 
now seeks service connection.  In other words, although the 
Board is broadening the scope of the claim, because the 
present claim turns upon the same diagnoses and factual bases 
as were considered in prior decisions, the threshold question 
of whether new and material evidence had been submitted must 
be addressed.

The issues of entitlement to service connection for acquired 
psychiatric, left shoulder and left leg disorders are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in April 1993, the RO denied service 
connection for PTSD based on the finding that there was no 
current diagnosis; the Veteran did not appeal the April 1993 
decision within one year of being notified. 

2.  In a decision dated in April 1993, the RO denied service 
connection for a left shoulder disorder based on the finding 
that there was no current diagnosis; the Veteran did not 
appeal the April 1993 decision within one year of being 
notified. 

3.  In a decision dated in April 1993, the RO denied service 
connection for a left leg disorder essentially on the basis 
that although there was treatment for his left leg in 
service, a chronic disorder was not demonstrated; the Veteran 
did not appeal the April 1993 decision within one year of 
being notified.  

4.  The evidence received since the April 1993 RO decision 
raises a reasonable possibility of substantiating the claims 
of entitlement to service connection for acquired 
psychiatric, left shoulder, and left leg disorders.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision, which denied the 
Veteran's claim of entitlement to service connection for PTSD 
is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has been presented since the 
April 1993 RO decision denying service connection for PTSD; 
thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The April 1993 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a 
left shoulder disorder is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

4.  New and material evidence has been presented since the 
April 1993 RO decision denying service connection for a left 
shoulder disorder; thus, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  The April 1993 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a 
left leg disorder is final.  38 U.S.C.A. § 7105 (West 2002), 
38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

6.  New and material evidence has been presented since the 
April 1993 RO decision denying service connection for a left 
leg disorder; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board finds sufficient evidence to reopen 
the Veteran's claims for PTSD, a left shoulder disorder, and 
a left leg disorder.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed claims of 
entitlement to service connection for PTSD, a left shoulder 
disorder, and a left leg disorder in August 1992.  The RO, in 
April 1993 denied the Veteran's claims for PTSD and a left 
shoulder disorder based on the finding that there was no 
current diagnosis of either disorder.  His claim for a left 
leg disorder was essentially denied on the basis that 
although there was treatment for his left leg in service, a 
chronic disorder was not demonstrated. The Veteran did not 
appeal that decision within a year, and it became final.  The 
evidence of record at the time of the April 1993 rating 
decision included service treatment records and September 
1992 VA examinations. 

The Veteran filed a claim of entitlement to service 
connection for PTSD, a left shoulder disorder and a left leg 
disorder in October 2005.  In September 2006, the RO denied 
the Veteran's claims on the basis that new and material 
evidence had not been demonstrated.  He appealed.  

The evidence added to the record since the April 1993 RO 
decision, includes VA treatment records, private treatment 
records, and testimony provided at a February 2010 BVA 
hearing. 

With respect to his PTSD claim, the Board finds that current 
VA treatment records reference a "positive" PTSD screening 
test.  See January 2005 VA treatment record, October 2008 VA 
treatment record.  Further, October 2008 and April 2009 VA 
treatment records referenced a diagnosis of PTSD.  Given that 
a current PTSD diagnosis has been documented, and that the 
Veteran's in-service stressor has been deemed credible, a 
reasonable possibility of substantiating his claim for PTSD 
is raised. 

With respect to his left shoulder disorder claim, the Board 
finds that a current diagnosis has also been demonstrated.  
For example, an April 2009 VA treatment record indicated a 
diagnosis of a rotator cuff strain.  Given that a current 
left shoulder diagnosis has been documented, and that service 
treatment records document treatment for a left shoulder 
injury, a reasonable possibility of substantiating his claim 
for a left shoulder disorder is raised.

In regards to his left leg disorder claim, the Board finds 
that the pertinent evidence, received subsequent to the April 
1993 RO decision, includes testimony from the February 2010 
BVA hearing containing competent statements from the Veteran 
as to the continuity of left leg symptomatology since 
service.  As service treatment records show that he was seen 
for left leg complaints, a reasonable possibility of 
substantiating his claim for a left leg disorder is raised.

The Board finds that the evidence submitted since the April 
1993 RO decision is new in that it was not associated with 
the claims folder prior to the April 1993 RO decision and 
material because it relates to unestablished facts necessary 
to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.  Therefore, his 
PTSD, left shoulder and left leg claims will be reopened and 
remanded as discussed in the Remand portion of this decision.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been received, to this 
extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a left shoulder disorder has been 
received, to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a left leg disorder has been received, 
to this extent, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's duty to 
assist also includes a duty to provide a medical examination 
or obtain a medical opinion when it is deemed necessary to 
make a decision on the claim. 

Acquired Psychiatric Disorder-  Service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

Although the records in the file demonstrate a diagnosis of 
PTSD, it is unclear whether this diagnosis of PTSD is in 
accordance with the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  The Board notes that a diagnosis of a 
depressive disorder is also reflective in the claims file 
(September 1992, VA examination).  Thus, although the 
Veteran's psychiatric claim was originally adjudicated only 
with respect to PTSD, under Clemons it can be broadened to 
include a claim for any acquired psychiatric disorder.  

The Board notes that a May 1992 service treatment record 
noted a diagnosis of PTSD by history.  The Veteran was 
evaluated following a history of recurring nightmares 
concerning his experiences in the Gulf War.  He was 
additionally diagnosed with occupational and marital 
problems.  His May 1992 Separation Examination noted a normal 
psychiatric evaluation. 

Post-service treatment records reference "positive" PTSD 
screening tests (January 2005 VA treatment record, October 
2008 VA treatment record).  Further, October 2008 and April 
2009 VA treatment records referenced a diagnosis of PTSD, 
however it is unclear whether or not this diagnosis meets 
criteria set forth by the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  A recent October 2009 formal 
finding by the RO found that there was credible supporting 
evidence that the Veteran's reported in-service stressors of 
(1) his unit encountering some very gruesome situations on 
the combat field and (2) two soldiers assigned to his 
Division were killed in action SSG K.G., and SGT E.K., and he 
helped remove the deceased soldiers from the scene and into 
body bags, had occurred.  A finding that the Veteran had 
participated in combat was conceded.

Based on documentation of some treatment in service, current 
references to a psychiatric disorder, and verification that 
his in-service stressors occurred, the Board finds that a 
remand of the claim of service connection for an acquired 
psychiatric disorder is necessary.  38 U.S.C.A. § 
5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran failed to appear for a VA 
examination scheduled in December 2009.  The reason for his 
failure to report is unclear.  However, he was quite adamant 
that he would appear for any future examinations.  In this 
regard, the Veteran must be advised of the importance of 
reporting to the scheduled VA examinations and of the 
possible adverse consequences, to include denial of his 
claims, of failing to so report.  See 38 C.F.R. § 3.655 
(2009).

Left Shoulder Disorder-  The Board notes that several service 
treatment records reflect complaints and treatment for left 
shoulder symptomatology.  For example, an April 1983 
treatment record indicated a diagnosis of probable 
subacromial bursitis.  Although an X-ray completed at that 
time reflected no significant abnormalities.  Two April 1987 
treatment records reflected a diagnosis of a left 
acromioclavicular joint injury.  Another April 1987 treatment 
record demonstrated complaints of left shoulder pain.  An 
August 1988 treatment record indicated a diagnosis of 
"inflammation of supraspinatus muscle?"  While a May 1992 
treatment record indicated complaints of left shoulder 
numbness.  A May 1992 Separation Examination reflect a normal 
clinical evaluation of the Veteran's upper extremities. 

VA treatment records show treatment for shoulder pain in 
September 2006, April 2009 and May 2009.  A diagnosis of a 
rotator cuff strain was made in an April 2009 VA treatment 
record.  However, the Board notes that an April 2004 private 
treatment record indicates that the Veteran sustained a work 
related injury to his left shoulder on August 14, 2003.  
Based on this history, the etiology of the Veteran's current 
left shoulder diagnosis is unclear.  The Board finds this is 
a medical question outside of its jurisdiction.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  As such, an examination is 
required to determine the etiology of his left shoulder 
disorder.  

Left Leg Disorder-  The Board notes that several service 
treatment records reflect complaints and treatment for left 
leg symptomatology.  For example, an April 1980 treatment 
record noted complaints of pain, paresthesia, and loss of 
strength in the left thigh secondary to an old trauma.  A 
July 1980 treatment record noted complaints of left knee pain 
after falling off of a truck; he was diagnosed with a pulled 
ligament.  A February 1981 treatment record noted a contusion 
to the left knee secondary to a skiing accident. 

A December 1981 treatment record noted complaints by the 
Veteran of loss of feeling in his left thigh.  It 
additionally indicated that the Veteran had suffered a 
laceration to his left thigh in 1976, prior to service.  An 
October 1986 treatment note indicated complaints of pain by 
the Veteran of his left leg of 6 years duration. Complaints 
of left leg pain were also reported at March and May 1988 
treatment visits.  Complaints of left knee pain were made at 
an October 1989 treatment visit.  He was diagnosed with a 
microfracture/callous formation at a September 1990 treatment 
visit.  The Veteran's May 1992 Separation Examination noted a 
normal clinical evaluation of his lower extremities.

An October 2008 VA treatment record noted a history of 
bilateral calf pain.  The Veteran credibly testified at his 
February 2010 BVA hearing that he continues to suffer from 
left leg problems.  Although, he indicated that he did not 
seek medical treatment for his disorder but rather just 
"deal(s) with it."  The etiology of his left leg disorder 
is unclear.  The Board finds this is a medical question 
outside of its jurisdiction.  See also Colvin.  As such, an 
examination is required to determine the etiology of his left 
leg disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all inpatient and 
outpatient treatment records from the 
Tucson VA Medical Center (VAMC) and Casa 
Grande VA Outpatient Center (VAOC) since 
June 2009.  Inquiries should also be made 
as to whether the Veteran receives 
outsourced/contracted treatment for any 
of his claimed disabilities.  All 
identified records should be obtained and 
included in the claims file.  Any 
negative development should be included 
in the claims folder.

2.  Schedule the Veteran for an 
examination to evaluate the relationship 
between his psychiatric disorder and 
active duty service.  The examiner should 
state whether the Veteran suffers from 
PTSD.  If a diagnosis of PTSD is 
rendered, the examiner should identify 
the stressor(s) that have caused the 
Veteran's PTSD.

If the Veteran is diagnosed with an 
acquired psychiatric disability other 
than PTSD, the examiner should state 
whether it is at least as likely as not 
(a 50 percent probability of greater) 
that any current acquired psychiatric 
disorder had its onset in service or is 
otherwise causally related to service.   

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, the 
examiner should so state and provide 
supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

3.  Schedule the Veteran for an 
examination to evaluate the relationship 
between his left shoulder disorder and 
active duty service.  

The examiner is then asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
of greater) that any current left 
shoulder disorder is causally related to 
service.  In rendering such an opinion, 
the examiner must address the impact of 
the Veteran's August 2003 work-related 
accident on his left shoulder disability.  
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, the 
examiner should so state and provide 
supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

4.  Schedule the Veteran for an 
examination to evaluate the relationship 
between his left leg disorder and active 
duty service.  The examiner should 
identify any current chronic disability 
of the left leg.  The examiner is then 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability of greater) that any 
current left leg disorder/disability had 
its onset in service or is otherwise 
causally related to service.   

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, the 
examiner should so state and provide 
supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

5.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


